Title: Bernard McMahon to Thomas Jefferson, 1 December 1812
From: McMahon, Bernard
To: Jefferson, Thomas


          Dear Sir, Philadelphia 1st Decr 1812 
          I enclose you a small paper of the Agrostis stolonifera or Fiorin-grass, which I recd from the Edinburg Botanic Garden. This grass had been highly spoken of in that country, but I fear it will not prove equal to the report given of it, and I conceive that it grows wild about this City, whether indigenous or introduced I cannot say; however, next season I will have a fair comparison of the imported and aparently indigenous kinds, and I think both will turn out to be the same species.
          
          I also do myself the pleasure of enclosing you some superior China Pink and Auricula seeds; the latter should be sown some time in this month, as directed in page 646 of my work on Gardening.
          Wishing you all the happiness that human nature is capable of enjoying, I remain Sir.
          Yours, with the greatest esteem,Bernd McMahon
        